DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
3.	Applicant’s amendment filed 06 September, 2022, has been entered.  Prior to the amendment, claims 1-20 were pending in the application.  After entry of the amendment, claims 1-20 remain pending; of these, claims 1, 10, and 15 are independent.  All of the currently pending claims have been examined in the present Office action.

Claim Rejections - 35 USC § 103
4.	The rejection of claims 1-9 under 35 U.S.C. 103 set forth in the previous Office action is withdrawn in view of applicant’s claim amendments and arguments.

5.	Claims 10-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Russell, U.S. Patent Application Publication No. 2017/0130531 (“Russell ‘531”) in view of Brandl et al., U.S. Patent Application Publication No. 2017/0298730 (“Brandl”) and Cho et al., U.S. Patent Application Publication No. 2013/0200680 (“Cho”).
Russell ‘531 discloses a method (see Figs. 12-13) comprising: 
accelerating one or more first projectiles (see launch tubes 106 and the projectiles launched therefrom in Fig. 12) into contact with one or more first regions of geologic material (i.e., one or more of the holes 102 that are formed by the projectiles; see the upper portion of Fig. 13) that are adjacent to a second region of the geologic material (i.e., one or more of the unbroken geologic material sections 1304 remaining between the holes 102, as shown in the upper portion of Fig. 13), wherein the one or more first projectiles at least partially weaken the geologic material at the one or more first regions to form a recess (i.e., one of the holes 102) having a first surface (e.g., the bottom of the hole 102) that is a first distance away from a cutting surface of a cutting tool (i.e., rotary breaker device 1314 in the upper portion of Fig. 13), wherein a second surface of the second region (e.g., the ends of the one or more unbroken sections 1304 between the holes 102) is a second distance away from the cutting surface, and wherein the second distance is less than the first distance (Russell ‘531 describes using the rotary breaker device 1314 to break apart the geologic material sections 1304, such that they become displaced geologic material sections 1312, as shown in Fig. 13; when the breaker device 1314 initially contacts one or more of the unbroken sections 1304, it will be closer to the second surface (i.e., the end of an unbroken section 1304) of the second region than it is to the first surface (i.e., the bottom of a hole 102) of the first region); 
contacting the second region of the geologic material with the cutting surface of the cutting tool to displace at least a portion of the geologic material at the second region (see the displaced geologic material sections 1312 in the lower portion of Fig. 13) and form a first section of a shaft (the first shaft section, or at least a portion thereof, can be seen in Fig. 13).
Russell ‘531 further at least contemplates moving the cutting tool into the first section of shaft since this would be necessary in order to extend the depth of the excavated portion (e.g., the excavated portion shown in Fig. 12) and since it is an objective in Russell ‘531 to form a “tunnel” (Russel ‘531 [0119]: “FIG. 12 illustrates a mechanism 1200 for tunnel boring ...”).  In any event, Brandl, in the same field of endeavor, discloses a tunneling machine (see cutting apparatus 100; e.g., Figs. 1-2) having a cutting tool (e.g., cutting heads 128) and teaches moving the tunneling machine forward into an area after the area has been excavated by the machine (see paragraph [0052]).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Brandl, to move the Russell ‘531 cutting tool into a first section after that first section has been formed by the machine, in order to advance the tunnel being excavated by the system.
Neither Russell ‘531 nor Brandl discloses accelerating a first material into contact with geologic material to form a region of displaced material that corresponds to a perimeter of a first section of a shaft, as recited in claim 10.
In the same field of endeavor, Cho discloses a tunnel excavation system and teaches initially forming a region of displaced material (see free surface 20; e.g., Figs. 5-6, 9-10) about the perimeter of a first section of a shaft (i.e., of a tunnel) being formed in geologic material prior to excavating a central portion thereof (see surface to be excavated 10) by accelerating a first material (e.g., water that is emitted from a water jet nozzle 300) into contact with the geologic material (see, e.g., Abstract).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Cho, to define a perimeter of the first shaft section in the method of Russell ‘531, by accelerating a first material into contact with the geologic material to form a region of displaced material that corresponds to the perimeter, in order to prevent underbreak or overbreak during the main excavation process and thereby define a more uniform tunnel profile (see, e.g., Fig. 21 of Cho).  Forming such a perimeter region of displaced material will limit, to at least some extent, removal of geologic material by the Russel cutting tool outside of the perimeter.
	With respect to claim 11, Russell ‘531 discloses that the one or more first projectiles are accelerated from an assembly (e.g., one or more of the launch tubes 106 in Fig. 12) and that each of the launch tubes 106 includes a projectile 104 and a propellant (as part of a boost mechanism 116; see Fig. 1; Russell ‘531 [0043]: “the boost mechanism 116 may include one or more propellant materials ... to accelerate the projectile...”).  The Russell ‘531 assembly (Fig. 12) is also separate from and separately movable relative to the cutting tool (i.e., the rotary breaker device 1314 of Fig. 13; note, for example, that Russell ‘531 indicates that the devices of Fig. 13, including the rotary breaker device 1314 may be used in conjunction with holes 102 formed using drilling techniques other than the launch tubes and projectiles of Fig. 12; see [0123]).
With respect to claim 14, Brandl teaches repeating the cutting cycle when the machine has reached the limit of its forward travel along ground tracks 103, in order to drive the tunnel to a length greater than this limit (see [0052]).  Applying this teaching of a repetition of the cutting cycle to the method of Russell ‘531 will result, for example, in a second projectile being accelerated into contact with a third region of the geologic material (thereby weakening the material in the third region), contacting the third region with the cutting surface of the cutting tool, and moving the cutting tool into the second section of the shaft.

6.	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Russell ‘531, Brandl, and Cho as applied to claim 10 above and further in view of Paurat et al., Canadian patent publication no. CA-2,107,536-A (“Paurat”).
	As discussed above, the combination of Russell ‘531, Brandl, and Cho meets all of the limitations of claim 10.  Although Russell ‘531 further discloses a removal device 1320 (Fig. 13) for removing debris formed by the projectiles and the cutting tool (e.g., the displaced geologic material sections 1312 shown in the lower portion of Fig. 13), neither Russell ‘531, Brandl, nor Cho specifically discloses a debris-moving member positioned below the cutting tool, as recited in claim 12.
	In the same field of endeavor, Paurat discloses a tunnel driving machine (see, e.g., the tunnel borer of Figs. 7-8) including a cutting tool (cutting head 6) having at least one cutting surface for contacting and removing geologic material at a face area (referred to by Paurat as a “head wall”) of a first section of a shaft.  The machine further includes a launch assembly (e.g., the lower launcher 7 shown attached to the machine frame 2 in Fig. 7) and a projectile (explosive charge 8) associated therewith to be used when a hard rock obstacle is encountered that cannot be effectively broken down by the cutting tool (see page 2, lines 7-19).  To remove debris generated by the cutting tool and/or the launch assembly, Paurat teaches:
moving a member (i.e., a loading arrangement of the rock removal arrangement 4; see Paurat page 5, lines 26-27) positioned below the cutting tool into contact with the debris to displace at least a portion of the debris onto the member (as can be seen, for example, in Figs. 1, 3, 7, and 9, the loading arrangement includes a forward loading apron or ramp having an inclined surface; due to the inclined surface of the loading arrangement, movement thereof - caused - e.g., by moving the machine frame 2 - will cause a portion of the debris to move onto the first member); and
applying a force to the at least a portion of the debris to move the at least a portion of the debris away from the first section of the shaft (the rock removal arrangement 4 also includes a conveyor, the rear portion of which is visible, for example, in Figs. 7-8; also see Paurat page 5, lines 26-27; the conveyor applies a force to the debris to move it away from the first section of the shaft).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Paurat, to provide the Russell ‘531 device with a loading arrangement  positioned below the cutting tool and a conveyor, in order to efficiently remove broken material from the face area.
With respect to claim 13, Paurat further teaches actuating the conveyor of the rock removal arrangement 4 to move the at least a portion of the debris away from the first section of the shaft.

Allowable Subject Matter
7.	Claims 1-9 and 15-20 are allowed.

Response to Arguments
8.	Applicant’s arguments submitted with the response filed 06 September, 2022, have been fully considered, as discussed below.
	As noted above, the rejection of claims 1-9 under 35 U.S.C. 103 set forth in the previous Office action is withdrawn in view of applicant’s claim amendments and arguments.
Applicant’s remaining arguments have been fully considered, but are moot in view of the new ground of rejection advanced herein.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517.  The examiner can normally be reached on Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby J. Flynn can be reached on 571 272 9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                              02 December 2022

/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672